                                    UNITED STATES JUDICIAL PANEL
                                                 on
                                     MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                              MDL No. 2804



                                         (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í62)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,081 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                   FOR THE PANEL:


                       Nov 01, 2018
                                                                   Jeffery N. Lüthi
                                                                   Clerk of the Panel


 I hereby certify that this instrument is a true and correct copy of
 the original on file in my office. Attest: Sandy Opacich, Clerk
 U.S. District Court, Northern District of Ohio
 By: /s/Robert Pitts
 Deputy Clerk

         Case 3:18-cv-00243-JWS Document 8 Filed 11/05/18 Page 1 of 3
IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                    SCHEDULE CTOí62 í TAGíALONG ACTIONS



 DIST        DIV.      C.A.NO.      CASE CAPTION


ALASKA

                                    Kodiak Area Native Association v. Purdue Pharma L.P.
  AK           3      18í00243      et al
  AK           3      18í00247      v. Norton Sound Health Corporation et al

GEORGIA MIDDLE

                                    ECHOLS COUNTY GEORGIA V. PURDUE
 GAM           7      18í00174      PHARMA, et al.

ILLINOIS NORTHERN

                                    Intergovernmental Risk Management Agency et al v.
  ILN          1      18í06959      Purdue Pharma L.P. et al

LOUISIANA EASTERN

  LAE          2      18í09557      Pholmann v. Purdue Pharma LP et al   Opposed 10/31/18

LOUISIANA MIDDLE

                                    Concordia Parish v. AmerisourceBergen Drug
 LAM           3      18í00914      Corporation et al
                                    Franklin Parish v. AmerisourceBergen Drug
 LAM           3      18í00915      Corporation et al

NEW MEXICO

                                    County Commissioners of Dona Ana County, New
  NM           2      18í00959      Mexico v. AmerisourceBergen Drug Corporation et al

NORTH CAROLINA MIDDLE

                                    DAVIE COUNTY v. AMERISOURCEBERGEN
 NCM           1      18í00874      DRUG CORPORATION et al


        Case 3:18-cv-00243-JWS Document 8 Filed 11/05/18 Page 2 of 3
 NORTH CAROLINA WESTERN
                                   Alexander County v. AmerisourceBergen Drug
 NCW          5      18í00169      Corporation et al

SOUTH DAKOTA

  SD          4      18í04132      GreeníKuchta v. Purdue Pharma, L.P. et al




       Case 3:18-cv-00243-JWS Document 8 Filed 11/05/18 Page 3 of 3
